Opinion filed March 22, 2012




                                              In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00063-CV
                                         __________

                          PAUL J. DELLA ROCCO, Appellant

                                                 V.

                                JOSEPH OEI, MD, Appellee



                        On Appeal from the County Court at Law No. 2

                                     Midland County, Texas

                                 Trial Court Cause No. CC15143


                            MEMORANDUM                   OPINION
       Appellant, Paul J. Della Rocco, filed a notice of appeal on March 14, 2011. Upon receipt
of appellant’s notice of appeal, the clerk of this court notified him in a letter dated March 17,
2011, that a filing fee of $175 was due. This letter further advised appellant that the appeal was
subject to dismissal if the filing fee was not paid within ten days. Appellant responded to the
clerk’s initial letter by filing an affidavit of inability to pay costs on appeal. The court reporter,
the district clerk, and appellee, Joseph Oei, MD, each filed a contest to the affidavit. We abated
this appeal in an order dated June 9, 2011, that directed the trial court to conduct a hearing to
determine whether appellant is indigent. The trial court conducted the hearing on June 27, 2011,
and entered an order effectively sustaining the contests. We affirmed the trial court’s order
sustaining the contests in an opinion and judgment issued on February 16, 2012, in Cause
No. 11-11-00183-CV.
       We reinstated this appeal on February 16, 2012. In this regard, the clerk of this court
notified appellant in a letter dated February 16, 2012, that a filing fee of $175 was due. This
letter further advised appellant that the appeal was subject to dismissal if the filing fee was not
paid on or before March 2, 2012. The clerk’s letter of February 16, 2012, further informed
appellant that the failure to provide the requested filing fee by the date indicated could result in
the dismissal of this appeal.
       The failure to pay the required filing fee appears to be due to appellant’s acts and
omissions. Therefore, pursuant to TEX. R. APP. P. 42.3(b), the appeal is dismissed for want of
prosecution.


                                                             PER CURIAM

March 22, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2